.In a proceeding to invalidate petitions designating appellant as the candidate of the Democratic Party in the General Election to be held on November 6, 1973 for the public office of County Supervisor from the City of Long Beach, the appeal is from so much of a judgment of the Supreme Court, Nassau County, entered June 22, 1973, as denied appellant’s motion to dismiss the petition herein and directed that appellant’s name be stricken from the ballot for said office. Judgment affirmed insofar as appealed from, without costs. The result of the ousting of appellant as a candidate ^does not disenfranchise the political party involved, because the committee on vacancies can substitute a nominee in his place and stead, as all the parties agreed on the argument of this appeal. In view of our determination, we do not reach the question of the constitutionality of the two-year residence requirement in the Long Beach City Charter. Rabin, P. J., Hopkins, Shapiro, Brennan and Benjamin, JJ., concur.